DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Charge elimination configuration for Image Forming Apparatus.

Claim Objections
Claim 1 is objected to because of the following informalities: “the pre-transfer charge elimination light,” should be “a pre-transfer charge elimination light.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiyama US 2013/0136499 A1 (Kamiyama).
Regarding claim 1, Kamiyama teaches an image forming apparatus comprising: 
a transfer belt (7) traveling in a predetermined conveyance direction; and 
a plurality of image forming units (FIG. 1) arranged in the conveyance direction, wherein the image forming unit includes: 
a photosensitive drum (2) rotating in contact with the transfer belt at a primary transfer position; and 
a charge elimination part (12) which eliminates a charge of the photosensitive drum on a downstream side of the first transfer position, 
the charge elimination part (12) of a predetermined image forming unit among the image forming units irradiates a downstream area (131) of the primary transfer position on the photosensitive drum of the predetermined image forming unit with post-transfer charge elimination light (131) and irradiates an upstream area of the primary transfer position on the photosensitive drum of the other image forming unit disposed on a downstream side of the predetermined image forming unit in the conveyance direction (FIG. 3), and 
a slit part (light guiding body 121) is provided between the predetermined image forming unit and the other image forming unit for narrowing an irradiation width of the pre-transfer charge elimination light (132) in a circumferential direction of the photosensitive drum (FIG. 8).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama US 2013/0136499 A1 (Kamiyama) and Hayashi US 2015/0023696 A1 (Hayashi).
Regarding claim 2, Kamiyama teaches the image forming apparatus according to claim 1, wherein the slit part (121) includes a first slit formed in the predetermined image forming unit and a second slit formed in the other image forming unit ().
Kamiyama differs from the instant claimed invention by not explicitly disclosing: the first slit and the second slit gradually narrow the irradiation width of the pre-transfer charge elimination light in the circumferential direction of the photosensitive drum to a target width. However, this is a known configuration. Hayashi teaches a light guide which gradually narrows the slit (FIG. 3). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the light concentrating member 60 taught by Hayashi with the charge elimination device taught by Kamiyama since Hayashi teaches the configuration including the concentrating member 60 saves space (¶0041).
Regarding claim 5, Kamiyama and Hayashi teach the image forming apparatus according to claim 2. Kamiyama and Hayashi differs from the instant claimed invention by not explicitly disclosing: the optical axes of the charge elimination light sources are inclined downward with respect to a horizontal. However, the light sources would be inclined downward with respect to a horizontal when the image forming devices are on top of the transfer belt. It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, it would be obvious to configure the light sources to be inclined downward in the even the image forming apparatus has the drums on top of the transfer belt which is well-known configuration.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama US 2013/0136499 A1 (Kamiyama), Hayashi US 2015/0023696 A1 (Hayashi), and Tsutsumi US 2011/0020034 (Tsutsumi).
Regarding claims 3 and 4, Kamiyama and Hayashi teach the image forming apparatus according to claim 2. Kamiyama and Hayashi differs from the instant claimed invention by not explicitly disclosing: the charge elimination part includes a plurality of charge elimination light sources arranged along an axial direction of the photosensitive drum, the first slit and the second slit correspond to the charge elimination light sources, and a slit length of the second slit is larger than a slit length of the first slit in the axial direction of the photosensitive drum.  However, this is a known configuration. Tsutsumi shows the known configuration of the charge elimination part includes a plurality of charge elimination light sources arranged along an axial direction of the photosensitive drum, the first slit and the second slit correspond to the charge elimination light sources, and a slit length of the second slit is larger than a slit length of the first slit in the axial direction of the photosensitive drum (FIG. 4).Furthermore the plurality of light sources taught by Tsutsumi are arranged so that the pre-transfer charge elimination light irradiated from the adjacent charge elimination light sources interfere with each other in the axial direction of the photosensitive drum to obtain uniform illuminance on the photosensitive drum (¶0025, ¶0085). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the single light source taught by Kamiyama with the plurality of light sources taught by Tsutsumi since Tsutsumi teaches this configuration results in suppressed leakage and more uniform charge elimination without waste (¶0085).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach or suggest the first slit is formed in a drum frame supporting the photosensitive drum, and the second slit is formed in a development unit frame supporting the development device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852